Citation Nr: 1444835	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  14-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  He died on April [redacted], 2012.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the RO in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence. 

The Board notes that the appellant's representative submitted a timely request for an extension of time in which to submit additional evidence in support of the appellant's claim.  However, as the benefits on appeal have been granted in full, as discussed below, the Board finds an extension of time is unnecessary.


FINDINGS OF FACT

1.  The Veteran's active military service includes foreign service in the Republic of Vietnam.

2.  During his lifetime, the Veteran was not in receipt of service connection for acute myeloid leukemia (AML).

3.  The Veteran died on April [redacted], 2012 as the result of AML.

4.  The Veteran's AML was a disease incurred during a period of active service due to exposure to herbicides.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to service connection for the cause of the Veteran's death has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death. Id.  

The Veteran was only service connected for bilateral hearing loss and posttraumatic stress disorder at the time of death.  The appellant does not assert that these disabilities caused or contributed to the cause of the Veteran's death, nor is there any other evidence to suggest this.

The Certificate of Death lists the Veteran's cause of death as AML, on 
April [redacted], 2012. 

The appellant contends that the Veteran's AML should be service connected on a direct or presumptive basis due to exposure to Agent Orange during service.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If a veteran served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides, including Agent Orange, during such service.  38 C.F.R. 
§§ 3.307(a)(6).  Here, the Veteran served in Vietnam during the presumptive period.  As such, he is presumed to have been exposed to herbicides during such service.

Certain listed diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), will be presumed service connected due to herbicide exposure during service if they manifest to a compensable degree at any time.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Service connection may not be granted on a presumptive basis as due to herbicide exposure for any condition for which VA's Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003); see also 38 U.S.C.A. § 1116(b),(c) (tasking the Secretary with determining which diseases are subject to presumptive service connection based on all available sound medical and scientific information). 

In a September 2010 letter from Dr. R.S., a staff physician at the Division of Hematology and Oncology at the VA Medical Center in Phoenix, Arizona, which states "I believe that [Agent Orange exposure during the Vietnam War] caused [the Veteran's] myelodysplastic syndrome."  Additionally, an October 2009 letter from Dr. V.M., a private physician, stated that the Veteran had chronic myelomonocytic leukemia, and that although the cause of myelodysplastic syndrome and chronic myelomonocytic leukemia is unknown, it is believed that exposure to toxic chemicals like benzene and other pesticides and herbicides may be responsible.  A follow up letter from Dr. V.M. dated January 2011, stated that the Veteran had a diagnosis of acute leukemia transformed from myelodysplastic syndrome.  

In a May 2014 report, Dr. H.D., a Professor of Medicine and Gilbreth Chair in Clinical Oncology explained that he reviewed the Veteran's medical history obtained from the claims file, and determined that although Agent Orange, with its associated dioxins, is a recognized carcinogen, it is impossible to conclude that that Agent Orange conferred a 50 percent or greater risk to the MDS and AML that developed in the Veteran.  Dr. H.D. noted that the Veteran had a strong smoking history, with records indicating 1 pack per day, and that the Veteran also had a history of superficial bladder cancer, a disease known to be associated with tobacco carcinogens.  Dr. H.D. also noted the Veteran's family history of cancer, and stated that whether the Veteran had an additional genetic predisposition to the development of cancer is unknown, but possible.  Regarding dioxin exposure, Dr. H.D. explained that the some medical evidence supported an increased risk of leukemia from dioxin exposure, but the noted that smoking was a recognized risk factor for the development of MDS and leukemia, both in univariate and multi-variate risk models.  Dr. H.D. stated that in contrast to known or suspected carcinogens, the majority of cases of MDS and AML occurred in males over the age of 60 without known environmental exposures or occupational risk factors.  As a result, Dr. H.D. concluded that there was no feature of the Veteran's disease that stood out as Agent Orange related, but, rather, that his known risk factors were age, male sex, and smoking, though the Veteran's exposure to petroleum products, another known risk factor for AML, was unknown.

In support of his claim, the Veteran also submitted lay evidence.  In a July 2009 statement, the Veteran stated that his leukemia was due to Agent Orange exposure in Vietnam.

In a May 2011 statement, the Veteran asserted that he served as a combat field medic about 90 percent of his time in Vietnam.  The Veteran asserted that in March 2009, he had a "brain bleed", and that was when he learned that he had MDS leukemia.  The Veteran stated that he believed he began getting sick between 2003 and 2004 when his blood work was "always low in platelets".  He further stated that he was only 56 when MDS started to show in his bloodwork and he had bruising and bleeding issues.  He also stated that in January 2011, his MDS progressed to AML.

AML is not included in the list of presumptive diseases under 38 C.F.R. § 3.309(e).  Though § 3.309(e) does include "all chronic B-cell leukemias", in June 2011, a VA physician submitted a letter which stated that the Veteran's chronic myelomonocytic leukemia was not a B-cell leukemia and is from a different cell line.  As such, the Veteran's AML is not a disease included within § 3.309(e).  Therefore, the evidence does not demonstrate the cause of death is subject to presumptive service connection based on herbicide exposure.

Nevertheless, the determination that presumptive service connection is not warranted for a particular disease does not preclude VA from granting service connection with evidence of a direct causal link to service, including based on herbicide exposure.  See, e.g., 77 Fed. Reg. at 47924; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The September 2010 letter from Dr. R.S. opines that the Veteran's myelodysplastic syndrome was caused by his exposure to herbicides, specifically Agent Orange, in service.  Later October 2009 and January 2011 letters from Dr. V.M suggested that myelodysplastic syndrome and AML could be caused by exposure to toxic chemicals, including herbicides.  The May 2014 report from Dr. H.D. noted various risk factors thought to contribute to AML, including age, sex, and history of smoking cigarettes, as well as herbicide exposure.  Although Dr. H.D. could not affirmatively state that the Veteran's AML was caused by herbicide exposure given the various other risk factors, he did not rule out herbicide exposure as the cause of the Veteran's AML.

The Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's AML is related to herbicide exposure during service.  The Board finds that the cause of the Veteran's death was AML, a disease incurred during active service.  Service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


